Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  July 1, 2015                                                                                        Robert P. Young, Jr.,
                                                                                                                Chief Justice

  150591                                                                                              Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
  INNOVATION VENTURES, L.L.C., d/b/a                                                                 Richard H. Bernstein,
  LIVING ESSENTIALS,                                                                                                 Justices
            Plaintiff-Appellant,
  v                                                                SC: 150591
                                                                   COA: 315519
                                                                   Oakland CC: 2012-124554-CZ
  LIQUID MANUFACTURING, L.L.C., K & L
  DEVELOPMENT OF MICHIGAN, L.L.C., LXR
  BIOTECH L.L.C., ETERNAL ENERGY, L.L.C.,
  ANDREW KRAUSE, and PETER PAISLEY,
            Defendants-Appellees.

  _________________________________________/

         On order of the Court, the application for leave to appeal the October 23, 2014
  judgment of the Court of Appeals is considered, and it is GRANTED. The parties shall
  include among the issues to be briefed whether the Nondisclosure Agreement and
  Equipment Manufacturing Agreement are void due to failure of consideration, and
  whether the non-compete provisions in the Termination Agreement and the
  Nondisclosure Agreement are enforceable.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          July 1, 2015
         s0624p
                                                                              Clerk